—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered November 17, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
Closure of the courtroom during the undercover officer’s testimony, except to members of defendant’s family, the press, and the Bar, was properly based on a showing that the officer was still actively engaged in undercover work in the Brooklyn area of defendant’s arrest, which was easily accessible from the Manhattan courthouse where the officer was to testify, and that the officer had reasonable fears for her safety were her identity to become known (see, People v Martinez, 82 NY2d *268436, 443; People v Miller, 190 AD2d 609, Iv denied 81 NY2d 974).
We find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Rubin, Kupferman and Williams, JJ.